’Appeal by employer and its insurance carrier from an award of compensation in favor of claimant, the widow of a deceased employee. The Workmen’s Compensation Board found that on January 11, 1946, claimant’s husband sustained accidental injuries which resulted in his death on January 17th. The employer was engaged in the importing and exporting business. On the date when the injuries were sustained the deceased was engaged in the regular course of his employment and while lifting heavy cases or cartons he sustained accidental injuries which resulted in coronary thrombosis which caused his death later. The evidence sustains the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.